       Case 21-11750-mdc                    Doc 35 Filed 06/24/21 Entered 06/25/21 00:38:32                                      Desc Imaged
                                                 Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                               Case No. 21-11750-mdc
Midnight Madness Distilling LLC                                                                                      Chapter 11
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 0313-2                                                 User: admin                                                          Page 1 of 2
Date Rcvd: Jun 22, 2021                                              Form ID: pdf900                                                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 24, 2021:
Recip ID                  Recipient Name and Address
db                        Midnight Madness Distilling LLC, 118 N. Main Street, Trumbauersville, PA 18970

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 24, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 22, 2021 at the address(es) listed below:
Name                              Email Address
HARRY J. GIACOMETTI
                                  on behalf of Debtor Midnight Madness Distilling LLC harry.giacometti@flastergreenberg.com
                                  harry.giacometti@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;giacometti.flastergreenberg@gmail.com;jeanne.va
                                  lentino@flastergreenberg.com

JENNIFER L. MALESKI
                                  on behalf of Creditor PNC Equipment Finance LLC jmaleski@dilworthlaw.com,
                                  mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

JENNIFER L. MALESKI
                                  on behalf of Creditor PNC BANK NATIONAL ASSOCIATION jmaleski@dilworthlaw.com,
                                  mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

KEVIN P. CALLAHAN
                                  on behalf of U.S. Trustee United States Trustee kevin.p.callahan@usdoj.gov

MATTHEW A. HAMERMESH
                                  on behalf of Creditor ETOH Worldwide LLC mhamermesh@hangley.com
                                  ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com

MATTHEW A. HAMERMESH
                                  on behalf of Creditor Agtech VI LLC mhamermesh@hangley.com,
                                  ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com
      Case 21-11750-mdc           Doc 35 Filed 06/24/21 Entered 06/25/21 00:38:32                                        Desc Imaged
                                       Certificate of Notice Page 2 of 4
District/off: 0313-2                                       User: admin                                                            Page 2 of 2
Date Rcvd: Jun 22, 2021                                    Form ID: pdf900                                                       Total Noticed: 1
United States Trustee
                          USTPRegion03.PH.ECF@usdoj.gov

WILLIAM J. BURNETT
                          on behalf of Debtor Midnight Madness Distilling LLC william.burnett@flastergreenberg.com
                          william.burnett@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;jeanne.valentino@flastergreenberg.com


TOTAL: 8
Case 21-11750-mdc                Doc 35 Filed 06/24/21 Entered 06/25/21 00:38:32               Desc Imaged
                                      Certificate of Notice Page 3 of 4


                                    81,7('67$7(6%$1.5837&<&2857
                                )257+(($67(51',675,&72)3(116</9$1,$


        ,QUH                                           &+$37(5

        0,'1,*+70$'1(66',67,//,1*//& &$6(12 0'& 



                                 25'(5$33529,1*027,21)25(;3(',7('
                                  &216,'(5$7,212)),567'$<027,216

                  $1'12:WKLVBBBBBBBBBGD\RI-XQHXSRQFRQVLGHUDWLRQRIWKH'HEWRU¶V0RWLRQ
                                  22nd

    IRU([SHGLWHG&RQVLGHUDWLRQ3XUVXDQWWR/RFDO5XOH I RI&HUWDLQ)LUVW'D\0RWLRQVDQG

    5HODWHG5HOLHI WKH³0RWLRQWR([SHGLWH´ LWLVKHUHE\

                  25'(5('WKDWDKHDULQJWRFRQVLGHUWKH)LUVW'D\0RWLRQVLVVFKHGXOHGIRU7XHVGD\

    -XQHDWDP WKH³([SHGLWHG+HDULQJ´ LQWKH8QLWHG6WDWHV%DQNUXSWF\&RXUW

    IRU WKH (DVWHUQ 'LVWULFW RI 3HQQV\OYDQLD 5REHUW 1& 1L[ 6U )HGHUDO &RXUWKRXVH  0DUNHW

    6WUHHW&RXUWURRP3KLODGHOSKLD3$DQGLWLVIXUWKHU

                  25'(5('WKDWUHVSRQVHVRUREMHFWLRQVWRWKH)LUVW'D\0RWLRQVPD\EHILOHGDWDQ\WLPH

    EHIRUHWKH([SHGLWHG+HDULQJDWWKH2IILFHRIWKH&OHUNRI%DQNUXSWF\&RXUW5REHUW1&1L[6U

    )HGHUDO &RXUWKRXVH0DUNHW 6WUHHW 6XLWH3KLODGHOSKLD3$ZLWK DFRS\RIWKH

    UHVSRQVHWR+DUU\-*LDFRPHWWL(VTXLUH3URSRVHG&RXQVHOIRUWKH'HEWRU0DUNHW6WUHHW

    6XLWH3KLODGHOSKLD3$ KDUU\JLDFRPHWWL#IODVWHUJUHHQEHUJFRP DQGLWLVIXUWKHU

                  25'(5('WKDWZLWKLQRQH  EXVLQHVVGD\RIUHFHLSWE\WKHXQGHUVLJQHGFRXQVHORIWKLV

    2UGHUHQWHUHGE\WKLV&RXUWVHWWLQJWKH([SHGLWHG+HDULQJSURSRVHGFRXQVHOWRWKH'HEWRUVKDOO

    VHUYHWKLV2UGHUDQGFRSLHVRIWKHXQGHUO\LQJ0RWLRQVE\RYHUQLJKWFDUULHUID[RUHPDLOXSRQ D 



    
        $OOFDSLWDOL]HGWHUPVVKDOOKDYHWKHPHDQLQJJLYHQWRWKHPLQWKH0RWLRQWR([SHGLWH


                  Y
Case 21-11750-mdc   Doc 35 Filed 06/24/21 Entered 06/25/21 00:38:32   Desc Imaged
                         Certificate of Notice Page 4 of 4
